                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

 STACY ARNOLD,
                          Plaintiff,
 v.                                                     Case No. 5:19-CV-06137-BP
 CITY OF ST. JOSEPH, ST. JOSEPH
 PUBLIC LIBRARY and OFFICER
 REBECCA HAILEY,
                         Defendants.
                        NOTICE OF CHANGE OF FIRM ADDRESS

       COMES NOW the law firm of Baty Otto Coronado PC and hereby notifies the Court of

the change of the firm’s Kansas City address. Please note that the new address, effective December

28, 2020, is One Main Plaza, 4435 Main Street, Suite 1100, Kansas City, Missouri 64111. The

firm’s email addresses and phone numbers remain the same.

                                                  Respectfully submitted,

                                                  BATY OTTO CORONADO PC

                                                  /s/ Christopher L. Heigele
                                                  Steven F. Coronado           MBN 36392
                                                  Christopher L. Heigele       MBN 45733
                                                  4435 Main Street, Suite 1100
                                                  Kansas City, MO 64111
                                                  Telephone: (816) 531-7200
                                                  Facsimile: (816) 531-7201
                                                  scoronado@batyotto.com
                                                  cheigele@batyotto.com
                                                  ATTORNEYS FOR DEFENDANT CITY
                                                  OF ST. JOSEPH AND REBECCA HAILEY




                                     1
         Case 5:19-cv-06137-BP Document 114 Filed 02/03/21 Page 1 of 2
                               CERTIFICATE OF SERVICE

       I hereby certify the original of the above and foregoing document was filed with the Court
through the Court’s electronic filing system and served via electronic mail on February 3, 2021,
to:

 Stacy Arnold                                    Gregory Goheen
 500 Westover Drive #11589                       McAnany, Van Cleave & Phillips, P.A.
 Sanford, NC 27330                               10 E. Cambridge Circle Drive, 300
 Stacy.kaye.arnold@gmail.com                     Kansas City, KS 66103
 PLAINTIFF, pro se                               ggoheen@mvplaw.com
                                                 ATTORNEY FOR DEFENDANT                       ST.
                                                 JOSEPH PUBLIC LIBRARY



                                                 /s/ Christopher L. Heigele
                                                 Attorney for Defendants City of St. Joseph
                                                 and Rebecca Hailey




                                     2
         Case 5:19-cv-06137-BP Document 114 Filed 02/03/21 Page 2 of 2
